DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status
This office action is in response to the remarks and amendment filed on 03/10/2022. The objections to the abstract and specification have been withdrawn. Furthermore, the previous 35 USC 112 (b) rejections have also been withdrawn. Claims 1, 8-9, 16 and 20, have been amended. Claims 10 is cancelled. New claims 21 has been added. Claims 1-9 and 11-21 remain pending for consideration.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 21 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 21 recites a limitation “the alternating time period of the first interval and second interval are alternated a plurality of times over a 10-minute period” which render the claim a new subject matter as there is no support for this claim limitation in the description of the instant application. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-18 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Avhale,
Amit A. (US-20180347885) in view of Hamel, Timothy Allen (US 8074469) and further in
view of Choi Han-Sol (EP-3018436).
Regarding Claim 1, Avhale teaches a refrigerating appliance (abstract line 1, a
refrigerating appliance) comprising:
a plurality of storage compartments (figure 8) a first compartment (58) comprising
a first evaporator (56) configured to absorb heat energy;
a temperature sensor (122) disposed in the first compartment (58) and
configured to identify a temperature signal;
a controller (processor, 80) configured to:
 	control a cooling routine for the first compartment (58), wherein the controller controls a flow of a thermal exchange media to the first evaporator (56); ("the multi-directional outlet valve 28 is typically operated by a processor 80 so that the charged media 22 is delivered to the appropriate evaporator of the plurality of evaporators for performing a particular cooling mode of the appliance 10" see paragraph [0021], line 1-5);
Controller receive an indication of a temperature setting comprising a setpoint(the selection of the appropriate cooling mode of the appliance 10 can be determined based upon particular settings of a desired temperature 120 for each compartment that may be selected, as desired, by the user of the appliance 10.[0024]);
identify a temperature of the first compartment in response to the temperature signal
(Par. [0024] line 5-12, "Temperature sensors 122 within each of the freezer, pantry and
refrigerator compartments are adapted to monitor an actual temperature therein and
deliver this data to a processor 80. The processor 80 can then compare the actual
temperature within the compartment that is measured by the temperature sensor
against the desired temperature set by a user").
Avhale teaches the invention as described above but fails to teach
I. the first heating element is disposed in the first compartment
II. the controller controls a heating routine in response to the setpoint being
greater than the temperature of the first compartment
Ill. a first interval (activate the first heating element) and a second interval (deactivate the first heating element) wherein the first interval and second interval are predetermined time intervals and the controller is configured to alternate between the first interval and the second interval until the temperature of the first compartment is greater than or equal to a target temperature associated with the setpoint

In regards to I, the first heating element; Hamel, teaches a first heating element
disposed in a first compartment (Col 2, line 8-9, a heater disposed in the multifunctional
compartment).
In regards to II; Choi, teaches controlling a heating routine in response to the setpoint being greater than the temperature of the first compartment (Par. [0025] line 6-8,
"controller controlling the defrosting heater until a temperature in the vicinity of the
evaporator arrives at a predetermined temperature.") It is known in the art that set
points are determined by a user to increase or decrease the temperature of a
compartment as needed. And these set points have their corresponding target
temperature with few degrees offset temperature depending on the compartment size,
load and kind of application.
In regards to Ill, heating routine, Choi, further teaches the controller is configured to
activate the first interval (activate the first heating element) and the second interval
(deactivate the first heating element) wherein the first interval and second interval are predetermined time intervals and the controller is configured to alternate between the first interval and the second interval until the temperature of the first compartment is greater than or equal to a target temperature associated with the setpoint ("the controller is arranged to control the defrosting heater to have at least one heating period in which the defrosting heater is operated for a predetermined heating time and at least one idle period in which the defrosting heater is stopped for a predetermined idle time until the defrosting is completed", see claim 4 of Choi and [0021]). It is known in the art that for frost to be defrosted (phase change from solid to liquid) in a refrigeration compartment, the temperature of the frost compartment should be greater than temperature of the frost itself that way the frost starts to melt down due to the high temperature. When defrost is completed, temperature of compartment will definitely be greater than or equal to the predetermined temperature i.e. the set temperature at the beginning of defrosting (see Par. [00129]).
Based on Hamel's teachings, it would have been obvious to one of ordinary
skill in the art before the effective filing date of the claimed invention to modify Avhale by
introducing the heating element of Hamel in to Avhale and substituting the pantry
compartment with a multifunctional compartment of Hamel in order to have a
refrigeration compartment, a multifactional compartment with a heater and freezer
compartment as taught by Hamel (see Col 2 line 4-9).
Based on Choi's teachings, it would have been obvious to one of ordinary skill
in the art before the effective filing date of the claimed invention to further modify
Avhale/Hamel by applying the teaching of Choi in to Avhale/Hamel i.e. controller being
configured to control heating routine by activating the heating element in the first predetermined heating time interval and deactivating the heater in the second predetermined idle time interval alternating between the first interval and second interval so that temperature of the compartment is greater than the associated set point (predetermined) temperature and remove frost (see fig 6, [0014] and [0021] of Choi).
Regarding claim 2, Avhale as modified, teaches substantially all features of the
refrigeration appliance of claim 1, as set forth above, further comprising:
a fan (fan 130 of Avhale) disposed in the first compartment (58 compartment of
Avhale).
Regarding claim 3, Avhale as modified, teaches substantially all features of the
refrigeration appliance of claim 1, as set forth above, but does not teach the controller is configured to control the fan in coordination with the first interval thereby activating the
first heating element.
However, Choi teaches the controller is configured to control the fan in
coordination with the first interval thereby activating the first heating element (the
controller controls the defrosting heater at the time of the defrosting operation on Par.
[0088] line 1-2) and the fan during overlapping temporal periods (the controller, operate
the circulation fan for the purpose of convection hot air at the time of the defrosting
operation when the driving start command is input, again taught by Choi on Par. [0089]
line1-2). Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to introduce teachings of Choi in to Avhale
as modified, in order to configure the processor/controller of Avhale as modified, to
activate the fan and the hater/heating element during overlapping temporal period as
taught by Choi for the purpose of convection of hot air at the time of the defrosting operation, see Paragraph [0088-0089] of Choi.
	Regarding claim 4, Avhale as modified, teaches substantially all features of the
refrigeration appliance of claim 1, as set forth above, but does not disclose the target
temperature is greater than the set point.
However, Choi teaches the target temperature is greater than the setpoint (on
Par. [0126-0129], When the temperature in the vicinity of the evaporator rises by the
operation of the defrosting heater to arrive at a predetermined temperature of 0°C at
which the phase change of the frost formed on the evaporator, the control signal is set to a low state to stop the operation of the defrosting heater. When the predetermined waiting time in which the defrosting heater is maintained in the idle state elapses, the heater may be maintained in the high state until the temperature in the vicinity of the evaporator arrives at a predetermined temperature(10°C) at which the defrosting is completed. It is asserted that the set point temperature is equivalent to the predetermined temperature of 0°C at which the phase change of frost formed and target temperature is equivalent to the second predetermined temperature at which defrost completed, 10°C.lt would have been obvious for an ordinary skilled person in the art that the target temperature 10°C is greater than the set point temperature, 0°C so as to complete deforesting as taught by Choi on paragraph [0126-0129].
Regarding claim 5, Avhale as modified, teaches substantially all features of the
refrigeration appliance of claim 1, as set forth above, but does not disclose the first time
of the first interval is less than a second time of the second interval.
However, Choi, teaches the first time of the first interval (activating heater S620)
is less than a second time of the second interval (idle or Deactivating heater S640). On
Par. [0067], it takes a significant time for radiant heat generated in the defrosting heater
to be transferred by convection to the entire frost. Also, see figure 7 of Choi, the first
interval is shorter than the second interval. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to introduce teachings of Choi i.e. first interval is shorter than the second interval, in to Avhale as modified, in order to improve energy efficiency at the time of the defrosting operation and food storing performance of the refrigerator as taught by Choi on paragraph [0150].
Regarding claim 6, Avhale as modified, teaches substantially all features of the
refrigeration appliance of claim 5, as set forth above, but does not explicitly teach the
first time is at least 20% shorter than the second time.
Choi does, however, disclose the first time is shorter than the second time. One
skilled in the art would know that making the first time (heater on time) shorter than the
second time (idle/heater off time) would give a compartment more time to absorb the
heat dissipated by the heater in to the compartment after the heater is off. Therefore,
making the first time 20% shorter than the second time is recognized as a result effective
variable, i.e. a variable which achieves a recognized result. In this case, the
recognized result is heating the compartment. Therefore, since the general conditions of
the claim, i.e. the first time is shorter than the second time, were disclosed in the prior
art by Choi, it is not inventive to discover the optimum workable value of the time
percentage as to how much short the first time would be in regards to the second time
by routine experimentation, and it would have been obvious to one of ordinary skill in
the art at the time the invention was made to provide the optimal time percentage
disclosed by Choi having the first time is 20% shorter than the second time.
Regarding claim 7, Avhale as modified, teaches substantially all features of the
refrigeration appliance of claim 5, as set forth above, but does not explicitly teach the
first time is at least 40% shorter than the second time.
Choi does, however, disclose the first time is shorter than the second time. One
skilled in the art would know that making the first time (heater on time) shorter than the
second time (idle/heater off time) would give a compartment more time to absorb the
heat dissipated by the heater in to the compartment after the heater is off. Therefore, making the first time 40% shorter than the second time is recognized as a result-
effective variable, i.e. a variable which achieves a recognized result. In this case, the
recognized result is heating the compartment. Therefore, since the general conditions of
the claim, i.e. the first time is shorter than the second time, were disclosed in the prior
art by Choi, it is not inventive to discover the optimum workable value of the time
percentage as to how much short the first time would be in regards to the second time
by routine experimentation, and it would have been obvious to one of ordinary skill in
the art at the time the invention was made to provide the optimal time percentage disclosed by Choi having the first time is 40% shorter than the second time.
Regarding to claim 8, Avhale as modified, teaches substantially all features of
the refrigeration appliance of claim 1, as set forth above, but does not disclose the
controller is further configured to control the temperature the first compartment to a
plurality of setpoints defining predetermined temperatures of the compartment.
However, Hamel discloses the controller is further configured to control the
temperature the first compartment (Col 2 line 13-15, temperature sensor disposed
in a convertible or multifunctional compartment for generating a temperature signal
representing the temperature within the convertible/multifunctional compartment) to a
plurality of setpoints defining predetermined temperatures of the compartment (this
convertible or multifunctional compartment is adjustable between temperature modes
that are equivalent to temperature set points). See abstract of Hamel.
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Avhale, as modified, and
introduce teachings of Hamel i.e. controller configured to control temperature of the first compartment to predetermined set points, in to controller of Avhale, as modified, in order to make it capable of controlling temperature of the compartment in response to predetermined temperature points as taught by Hamel on Col 2 line 13-15.
	Regarding claim 9, Avhale, as modified, teaches substantially all features of the
refrigeration appliance of claim 1, as set forth above, but does not disclose:
controller is configured to control the heating routine to heat the first
compartment to a target temperature associated with each of the plurality of setpoints, where in each of the target temperature is greater than a corresponding one of the setpoint.
However, Choi teaches the controller is configured to control the heating routine
to heat the first compartment to a target temperature (the controller being configured to
activate the heater intermittently (on and off period) until the evaporator vicinity
temperature reaches the predetermined temperature, in this case 10°C as taught by
Choi on Par. [0126-0129]. It is known in the art that temperature set points are set by a
user and they can set the temperature of a refrigeration compartment at different
operation set points as needed. These pluralities set points have their own
corresponding target temperature associated with each of them), where in each of
the target temperature is greater than a corresponding one of the setpoint (Choi further teaches the target temperature(10°C) is greater than a corresponding one of the setpoint (0°C) see Par. [00126-00129]). Therefore, it would have been obvious for an ordinary skilled person in the art to introduce teachings of Choi in to Avhale as modified in order for the controller to control the heating routine by activating the heating element as taught by Choi to the point in which the temperature of the compartment reaches a predetermined temperature point see paragraph [0126-0129] and to heat compartments up
to the target temperature which is higher than the corresponding set point temperature
or completely defrost a freezing compartment as taught by Choi on Par. [0126-0129].
Regarding claim 11, Avhale as modified, teaches substantially all features of
the refrigeration appliance of claim 9, as set forth above, further comprising:
the first compartment is a convertible compartment (a multi-functional
compartment/convertible compartment) as explained in claim 8 above but does not
disclose the compartment is configured to be controlled to maintain the temperature
between at least 10°C below a freezing point and at least 5°C above the freezing point.
However, Hamel teaches the compartment is configured to be controlled to
maintain the temperature between at least 10°C below a freezing point and at least 5°C
above the freezing point (Col 3 line 52-63 of Hamel, "the convertible compartment can
be adapted to have a temperature range matching the one temperature range. The
temperature range can be from approximately 35° F. to approximately 65° F. for the
chiller mode, approximately -10° F. to approximately 10° F. for the freezer mode,
approximately 10° F. to approximately 32° F. for the soft freeze mode, and approximately 33° F. to approximately 45° F. for the fresh food mode."). Which means the convertible compartment can be operated between temperature range of as low as -
10°F(-23.3°C) up to as high as 65°F(18.3°C) and the set point temperatures could be
any temperature point in the range predetermined by a user (see Col 3 line 52-63 of
Hamel).
Therefore, it would have been obvious for an ordinary skilled person in the art to
introduce teachings of Hamel in to Avhale as modified, in order to make the
compartment adjustable between temperature modes selected from the group
consisting of a fresh food temperature mode i.e. from 10°F(-23.3°C) to 65°F(18.3°C), as
taught by Hamel on Col 3 line 52-63 and abstract.
Regarding claim 12, Avhale as modified, teaches substantially all features of the
refrigeration appliance of claim 11, as set forth above, but does not disclose teach a
convertible compartment is adjacent to a second compartment comprising a freezer
compartment.
However, Hamel discloses a convertible compartment (convertible/multifunctional
compartment) is adjacent to a second compartment comprising a freezer compartment
(a refrigerator having a multifunctional compartment located between a top fresh food
compartment and a bottom freezer compartment, on figure 1 of Hamel).
Therefore, it would have been obvious for an ordinary skilled in the art to
incorporate teaching of Hamel i.e. convertible compartment being located adjacent a
freezing compartment, in to Avhale in order to advantageously provide a compartment
that "is adjustable between temperatures modes" (col 1, lines 59-60).
Regarding Claim 13, Avhale as modified, teaches substantially all features of
the refrigeration appliance of claim 12, as set forth above, further comprising:
the freezer compartment (44, Avhale) comprises a second evaporator (freezer
evaporator 24, Avhale) but does not teach the freezer compartment comprises a second
heating element.
However, Choi teaches the freezer compartment comprising a second heating
element (defrosting heater 120 of Choi).
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to introduce a second heating element of
Hamel in to freezing compartment of Avhale, in order to use the heater to defrost the
vicinity of freezer evaporator as taught by Choi on Par. [0025].
Regarding claim 14, Avhale as modified, teaches substantially all features of
the refrigeration appliance of claim 13, as set forth above, but does not teach the
controller is further configured to: selectively activate the heating element providing for a
frost-free operation of the freezer compartment.
However, Choi teaches the controller is further configured to: selectively activate
the heating element (defrosting heater 120 of Choi) providing for a frost-free operation
of the freezer compartment (freezer compartment 44, Avhale) ("the controller 130 may
control each component of the defrosting apparatus 100, which include the defrost
heater 120, for a defrosting operation of removing the frost on the evaporator." See Par.
[0052] line 2-5 of Choi).
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to further modify Avhale/Hamel by applying
the teaching of Choi in to Avhale/Hamel i.e. activating the heating element providing for
a frost-free operation of the freezer compartment, in order to defrost freezing compartment of Avhale when needed to keep the freezing compartment frost free as
taught by Choi, see paragraph [0052].
Regarding claim 15, Avhale as modified, teaches substantially all features of
the refrigeration appliance of claim 13, as set forth above, further comprising:
at least one multi- directional valve (28) configured to selectively deliver the flow of a
thermal exchange media to each of the first evaporator (Abstract of Avhale, multidirectional
outlet valve selectively delivers the thermal exchange media to the freezer
evaporator, and also to secondary evaporators). It is inherent that the purpose of using
a "valve" is to control flow of liquid in a given direction and the valve can be controlled to
be turned "on" or "off" as needed. Therefore, this multidirectional valve can also be used
to deliver a thermal exchange media as presented in the abstract of Avhale or suppress
the flow of the media.
Regarding claim 16, Avhale teaches refrigeration appliance (abstract, a
refrigerating appliance), the method comprising:
controlling a first cooling routine for a first compartment via a flow of a thermal
exchange media to a first evaporator (56) (Paragraph [0021], line 1-5, the multidirectional
outlet valve 28 is typically operated by a processor 80 so that the charged media 22 is delivered to the appropriate evaporator of the plurality of evaporators for performing a particular cooling mode of the appliance 10);
receiving an indication of a temperature setting comprising a setpoint (Par. [0024]
line 5-12, The processor 80 compares the actual temperature 124 within the compartment that is measured by the temperature sensor 122 against the desired temperature 120 set by the user);
identifying a temperature of the first compartment in response to a temperature
signal (Par. [00245] line 5-8, Temperature sensors within each of the freezer, pantry and refrigerator compartments are adapted to monitor an actual temperature therein and deliver this data to a processor 80);
Avhale as modified, does not teach
I. a convertible compartment.
II. a controller controls a heating routine in response to the setpoint being
greater than the temperature of the first compartment
Ill. the heating routine comprises: activating a heating element and a fan in the first compartment over a first interval; deactivating the heating element and the fan over a second interval over predetermined alternating time periods in response to the temperature of the first compartment being greater than or equal to a target temperature
IV. returning to the cooling routine
However, Hamel teaches
I. a convertible compartment (a convertible/multifunctional compartment with a heater disposed therein. See col 2, line 6-9 of Hamel.)
Choi teaches:
II. a controller controls a heating routine in response to the setpoint being greater than the temperature of the first compartment ("a controller controlling the heater (120) until a temperature in the vicinity of the evaporator arrives at a predetermined temperature", see on paragraph [0025] line 6-8 of Choi)
Ill. the heating routine comprises: activating a heating element and a fan in the first compartment over a first interval ("the controller is arranged to control the
heater (120) to have at least one heating period in which the defrosting heater
(120) is operated for a predetermined heating time", see claim 4 of Choi and
"operate the circulation fan 190 for the purpose of convection of hot air at the
time of the defrosting operation", see paragraph [0089] of Choi); deactivating
the heating element and the fan over a second interval over predetermined alternating time
periods in response to the temperature of the first compartment being greater than or equal to a target temperature ("at least one idle period in which the defrosting heater (120) is stopped for a predetermined idle time until the defrosting is completed", see claim 4 of Choi)
IV. regarding to returning to the cooling routine ("When the defrosting operation
ends, the evaporator may again perform a heat exchange depending on a cooling cycle." See paragraph [0121] line 3-6 of Choi)
Based on Hamel's teachings, it would have been obvious for an ordinary skilled person in the art to introduce teachings of Hamel i.e. convertible compartment with a heater, in place of pantry compartment Avhale in order to make the compartment adjustable between temperature modes as taught by Hamel, see abstract of Hamel.
Based on Choi's teachings, it would have been obvious for an ordinary skilled
person in the art before the effective filling date of the claimed invention to provide a
controller and defrost heater and to have the controller configured to control the heating
routine as taught by Choi, in the invention of Avhale, as modified, in order to control the
heating routine to heat up the convertible compartment by a heater until the temperature
of the compartment reaches up to the predetermined (target temperature) and return back to activating the Cooling routine as taught by Choi on claim 4 and paragraph [0131].
Regarding claim 17, Avhale as modified, teaches substantially all features of the
method of controlling a refrigeration appliance of claim 16, as set forth above, but does
not disclose the target temperature is greater than the set point.
However, Choi teaches the target temperature is greater than the set point (Par. [0126-0129], When the temperature in the vicinity of the evaporator rises by the operation of
the defrosting heater to arrive at a predetermined temperature of 0°C at which the
phase change of the frost formed on the evaporator (730), the control signal is set to
a low state to stop the operation of the defrosting heater. When the predetermined
waiting time in which the defrosting heater is maintained in the idle state elapses, the
heater may be maintained in the high state until the temperature in the vicinity of the
evaporator arrives at a predetermined temperature(10°C) at which the defrosting is
completed). It is asserted that the set point temperature is equivalent to the predetermined temperature of 0°C at which the phase change of frost formed and target temperature is equivalent to the second predetermined temperature at which defrost completed, 10°C.lt would have been obvious for an ordinary skilled person in the art that the target temperature 10°C is greater than the set point temperature, 0°C as taught by Choi on paragraph [0126-0129].
Regarding claim 18, Avhale as modified, teaches substantially all features of
the method of controlling a refrigeration appliance of claim 16, as set forth above, but
does not disclose the first-time of the first interval is shorter than the second time of the
second interval.
However, Choi, teaches the first time of the first interval (activating heater S620) is less than a second time of the second interval (idle or Deactivating heater S640). On Par. [0067], "it takes a significant time for radiant heat generated in the defrosting heater to be transferred by convection to the entire frost." Also, see figure 7 of Choi, the first interval is shorter than the second interval. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to introduce teachings of Choi i.e. first interval is shorter than the second interval, in to Avhale as modified, in order to improve
energy efficiency at the time of the defrosting operation and food storing performance of the refrigerator as taught by Choi on paragraph [0150].
Regarding claim 20, Avhale teaches a refrigerating appliance (Abstract line 1, A refrigerating
appliance) comprising; a plurality of storage compartments (figure 8) comprising: a first
evaporator (56), and a first fan (130) disposed therein; and a freezer compartment (44);
the freezer compartment (44) comprising a second evaporator (freezer evaporator 24),
and a second fan (fan 130) disposed therein; the controller selectively controls a flow of
a thermal exchange media to the first evaporator and the second evaporator to process
the cooling routines (par [0021] line 1-5, the multi-directional outlet valve 28 is typically
operated by a processor so that the charged media is delivered to the appropriate
evaporator of the plurality of evaporators for performing a particular cooling mode of the
appliance).
Avhale teaches the invention as described above but fails to teach a convertible compartment comprising a first heating element, a freezer compartment adjacent to the
convertible compartment, the freezer compartment comprising a second heating element; at least one temperature sensor disposed in the convertible compartment and configured to identify a temperature signal; controller receive an indication of a temperature setting comprising a setpoint of the convertible compartment, identify a temperature of the convertible compartment in response to the temperature signal; control a heating routine in response to the setpoint being greater than the temperature of the convertible compartment and controller is configured to activate the first interval and the second interval over predetermined alternating time periods until the temperature of the convertible compartment is greater than or equal to a target temperature associated with the setpoint.
However, Hamel discloses: a convertible compartment (Abstract and Title, a multi-functional compartment/convertible food storage compartment) comprising a first heating element (Col 2, line 8-9, a heater disposed in the convertible/multifunctional compartment), a freezer compartment adjacent to the convertible compartment (figure 1 showing a
refrigerator having a multifunctional compartment located between a top fresh food compartment and a bottom freezer compartment); at least one temperature sensor
disposed in the convertible compartment and configured to identify a temperature signal
(col 2 14-16, a temperature sensor disposed in the multifunctional compartment for
generating a temperature signal representing the temperature within the multifunctional
compartment); controller receive an indication of a temperature setting comprising a
setpoint of the convertible compartment (figure6, shows a controller configured to receive temperature set points or modes for convertible/ multifunctional compartment through an input device 625 set by a user); identify a temperature of the convertible compartment in response to the temperature signal (Col 2, line 13-15, temperature sensor disposed in the multifunctional compartment for generating a temperature signal representing the temperature within the multifunctional compartment);
Choi discloses: a freezer compartment comprising a second heating
element (defrosting heater 120), control a heating routine in response to the setpoint
being greater than the temperature of a compartment (par [0025] line 6-8, controller
controlling the defrosting heater until a temperature in the vicinity of the evaporator
arrives at a predetermined temperature); controller is configured to activate the first
interval and the second interval over predetermined alternating time periods until the temperature of the compartment is greater than or equal to a target temperature associated with the setpoint (claim 4, the controller is arranged to control the defrosting heater (120) to
have at least one heating period in which the defrosting	heater (120) is operated for a predetermined heating time and at least one idle period in which the defrosting heater (120) is stopped for a predetermined idle time until the defrosting is completed); returning to the cooling routine (par. [0121] line 3-6, When the defrosting operation ends, the evaporator may again perform a heat exchange depending on a cooling cycle).
Therefore:
Base on Hamel's teaching, it would have been obvious to one of ordinary skill in the
art before the effective filing date of the claimed invention to modify Avhale by applying the
teachings of Hamel to Avhale i.e. convertible compartment comprising a heating element, and at least one temperature sensor and a controller; the compartment being adjacent to a freezing compartment and its controller configured to receive an indication of a temperature settings comprising a setpoint of the convertible compartment in to a refrigerating appliance that already have a refrigerator and freezer compartment (as taught by Avhale) in order to
create a convertible/ multifunctional compartment with a heater disposed therein and
capable of identifying the temperature of the convertible compartment in regard to set
points that are inputted by a user as taught by Hamel (See Col 3, line 24-29 of Hamel)
Based on Choi's teachings, it would have been obvious to one of ordinary skill
in the art before the effective filing date of the claimed invention to further modify Avhale, as modified, by applying the teachings of Choi i.e. a freezer compartment comprising a second heating element and controller configured to control a heating routine by activating the first interval and the second interval over predetermined alternating time periods, predetermined heating time and predetermined idle time, until the temperature of the compartment is greater than or equal to a target temperature associated with the setpoint, such as in to the refrigeration appliance of Avhale, as modified, in order to create a convertible compartment with a heater that is operated intermittently and defrost the freezing compartment when needed as taught by Choi on paragraph [0041] and capable of adjusting between temperature modes selected from the group consisting of a fresh food temperature mode as taught by Hamel (see abstract of Hamel).
Regarding claim 21, Avhale as modified fails to explicitly teach the alternating time period of the first interval and second interval are alternated a plurality of times over a 10-minute period. 
Choi teaches the number of heating sections i.e. first interval and idle section i.e. second interval, may be increased depending on whether or not the temperature in the vicinity of the evaporator arrives at a temperature at which a phase change of the frost is completed [0022] and fig 6 shows 720 for timing of a control signal for controlling the turn on/off the defrosting heater are illustrated). But fails to teach the first interval and second interval are alternated a plurality of times over a 10-minute period. 
 However, there is no evidence of record that the alternating these time periods over a 10 minute period is significant in anyway. Furthermore, since fig 7 of Choi teaches alternating of the first interval and second interval plurality of time over period of 30 minutes, it appears that the apparatus of Choi would work equally well if the alternating time period of the first interval and second interval are alternated plurality of times over 10 minutes period as long as the first interval and the second intervals are alternated until the temperature of the vicinity of the evaporator arrives at a temperature at which phase change of the frost is completed such that there would be no change in function if the time period to complete defrost was changed as claimed. Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was filed, to modify Avhale such that the alternating time period of the first interval and second interval are alternated a plurality of times over a 10-minute period, such that the alternating time period of the first interval and second interval are alternated a plurality of times over a 10-minute period since it has been held where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), see MPEP (2144.05) (II) (A).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Avhale,
Amit A. (US-20180347885) in view of Hamel, Timothy Allen (US 8074469) and Choi
Han-Sol (EP-3018436) as applied to claim 1-18 above, and further in view of Foster
Lawrence H. (US-3135316-A, hereinafter, Foster).
Regarding claim 19, Avhale as modified, teaches substantially all features of
the method of controlling a refrigeration appliance of claim 16, as set forth above, but
does not teach contemporaneous to the heating routine of the first compartment, controlling a second cooling routine for a second compartment via a flow of a thermal exchange media to a second evaporator.
However, Foster teaches on Col 6, line 44-48," the heat exchange unit for compartment 11 and unit for the compartment 12 may operate simultaneously to produce heating, cooling or freezing operations in both compartments, or a heating, cooling or freezing operation in any of the different compartments."
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to introduce teachings of Foster i.e. simultaneously operating heating and cooling routine of different compartments, in to Avhale as modified, in order to be able to control both heating and cooling routine of different compartments at the same time for better efficiency of the refrigerator as taught by Foster on Col 6, line 44-48.

Response to Arguments
Applicant's arguments filed 03/10/2022 have been fully considered but they are not persuasive. 
Applicant’s argument in reference to claim 1, “the Office Action concedes that Avhale fails to teach that the controller is configured to activate a first interval and second interval of alternating time periods of activation of a heating element. In order to remedy the deficiencies of Avhale, the Office Action relies on the disclosure of Choi as presented in FIG. 7. As demonstrated, the defrosting heater of Choi is activated over a first period and the temperature is controlled "to arrive at a predetermined temperature of 0°C at which the phase change of the frost formed on the evaporator starts (730)." The heating element of Choi is deactivated in response to the detection of a temperature reaching a temperature threshold, at which point "the control signal is set to a low state to stop the operation of defrosting the heater." In contrast, amended claim 1 recites that the first interval and the second interval that activate and deactivate the first heating element are predetermined time intervals. Accordingly, claim 1 provides for a heating routine that alternates between first and second intervals based on time, whereas the teachings of Choi provide for the deactivation of the heating elements based upon the detected temperature.” have been fully considered but not found persuasive.
As clearly indicated in the first office action that was filed on 12/10/2021 as well as this final office action of claim 1, as applicant indicated, Avhale fails to explicitly teach a first interval  and a second interval wherein the first interval and second interval are predetermined time intervals and the controller is configured to alternate between the first interval and the second interval until the temperature of the first compartment is greater than or equal to a target temperature associated with the setpoint. However, Choi teaches the controller is arranged to control the defrosting heater to have at least one heating period i.e. first interval, in which the defrosting heater is operated for a predetermined heating time and at least one idle period i.e. second interval, in which the defrosting heater is stopped for a predetermined idle time until the defrosting is completed, see claim 4 of Choi and [0021]). It is known in the art that for frost to be defrosted (phase change from solid to liquid) in a refrigeration compartment, the temperature of the frost compartment should be greater than temperature of the frost itself that way the frost starts to melt down due to the high temperature. When defrost is completed, temperature of compartment will definitely be greater than or equal to the predetermined temperature i.e. the set temperature at the beginning of defrosting (see Par. [00129]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Avhale by applying the teaching of Choi in to Avhale i.e. controller being configured to control heating routine by activating the heating element in the first predetermined heating time interval and deactivating the heater in the second predetermined idle time interval alternating between the first interval and second interval so that temperature of the compartment is greater than the associated set point (predetermined) temperature for removal of frost (see fig 6, [0014] and [0021] of Choi). This is a clear evidence that activating and deactivating the defrost heater of Choi is based up on the predetermined heating time and predetermined idle time as stated above in order to complete defrosting process. FIG. 7 is a graph illustrating timing of a control signal for an operation of the defrosting apparatus of FIG 6. and a temperature change of an evaporator. Figure 6 as well as paragraph [0021] also teach, the same concept where turning on the defrost heater in the first interval and turning off the defrost heater in the second interval, are based on their respective predetermined heating time for turning on or activating the heater and predetermined idle time for deactivating/ turning off the heater. Accordingly, on the ground of the above explanation, applicant’s argument in regards to claim 1 found to be not persuasive.
In regards to independent claim 16 and 20, since the applicant’s argument is pretty much same as claim 1, the same rational is applied to both claim 16 and 20. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

/BIRHANU DAMTEW WELDETENSI/             Examiner, Art Unit 3763                                                                                                                                                                                           


	/CASSEY D BAUER/             Primary Examiner, Art Unit 3763